DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 7/18/2022 is acknowledged.  Claims 5, 6, 10, 14 and 15 have been cancelled.  Claims 1-4, 7-9, 11-13 and 16-27 are pending in this application.
	
Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

4.	WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: claims 1-4, 7-9, 11-13 and 21, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    191
    360
    media_image1.png
    Greyscale
, a tautomer or stereoisomer thereof; and a pharmaceutically acceptable salt of the foregoing; and a pharmaceutical composition comprising: (a) a therapeutically effective amount of such compound, a tautomer or stereoisomer thereof, or a pharmaceutically acceptable salt of the foregoing; and (b) a pharmaceutically acceptable carrier, excipient or vehicle. 	
Group 2: claim 16, drawn to a method for preparing a compound of formula (I) according to claim 1, wherein the method requires a compound of each of formula (3)-(6) and (IB).
Group 3: claim 17, drawn to a method for preparing a compound of formula (I) according to claim 1, wherein the method requires a compound of each of formula (18), (19) and (I-d1).
Group 4: claim 18, drawn to a method for preparing a compound of formula (I) according to claim 1, wherein the method requires a compound of each of formula (21), (22) and (I-e1).
Group 5: claims 19 and 20, drawn to a compound of formula (II): 
    PNG
    media_image2.png
    240
    393
    media_image2.png
    Greyscale
, wherein ring A is a substituted or unsubstituted aromatic heterocycle, comprising 5- or 6- membered heterocycle and fused heterocycle; the heteroatom(s) in the ring are one or more nitrogen, oxygen, and/or sulfur heteroatoms; and the substituent(s) are selected from the group consisting of fluorine, chlorine, bromine, iodine, hydroxyl, nitro, alkyl, trifluoromethyl group and combinations thereof; a tautomer or stereoisomer thereof; and a pharmaceutically acceptable salt of the foregoing.
Group 6: claims 22-27, drawn to a method of treating pain in a subject in need comprising a step of administering a compound according to claim 1, a tautomer or stereoisomer thereof, or a pharmaceutically acceptable salt of the foregoing to the subject.

6.	The inventions listed as Groups 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The scope of compound of formula (I) is not overlapping with the scope of compound of formula (II), they are compounds with different structures.  Therefore, there is lack of unity of invention.

Election of Species
7.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific compound of formula (I) or (IA): due to different variables like those recited in instant claims 1-4, 7-9, 11 and 12 (for inventions 1-4 and 6), and from claim 13 (for invention 1), Please note: Applicant is required to elect a single disclosed species of compound of formula (I) or (IA) wherein ALL the variables are elected to arrive a compound with a specific/defined structure;
A specific compound of each of formula (3)-(6) and (IB): due to different variables (for invention 2);
A specific compound of each of formula (18), (19) and (I-d1): due to different variables (for invention 3);
A specific compound of each of formula (21), (22) and (I-e1): due to different variables (for invention 4);
A specific compound of formula (II): due to different variables like those recited in instant claim 19 and from claim 20 (for invention 5), Please note: Applicant is required to elect a single disclosed species of compound of formula (II) wherein ALL the variables are elected to arrive a compound with a specific/defined structure;
A specific pain: from claims 23-27 (for invention 6), Please note: Applicant is required to elect a single disclosed species of pain.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of compound of various formula lack unity of invention since they have different structures.  The species of pain lack unity of invention because different patient populations are involved in different types of pain.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: Claims 1, 16-19, 21 and 22.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

9.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LI N KOMATSU/Primary Examiner, Art Unit 1658